Jones, Judge:
This claim is in the amount of $1450 for damages to claimant’s buildings situated on State Route No. 3 in Hinton, Summers County, West Virginia, resulting from negligent blasting by the State Road Commission during the period from February to June, 1963. The State Road Commission has stipulated that based on its investigation, the facts alleged by the claimant are true and that the amount claimed is reasonable. The amount of damages is further supported by a written appraisal by a State Appraiser, with approval by the Chief Reviewing Appraiser and the Chief Appraiser for the State.
Accordingly, we hereby award the claimant, John L. Wood, the sum of $1450.00.